Citation Nr: 0715986	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-13 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for skin cancer, status 
post excision of a lesion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel





INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

For good cause shown - the veteran's age, the Board advanced 
his case on the docket.  See 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  There is no evidence of a current diagnosis of hearing 
loss.

3.  The medical evidence of record also does not show the 
veteran's skin cancer was caused or made chronically worse by 
his active military service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorinerual hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).

2.  Skin cancer also was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist a veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  The notice requirements of the VCAA 
require VA to notify the veteran of any evidence that 
is necessary to substantiate his claim, including apprising 
him of the evidence VA will attempt to obtain and the 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service-connection claim:  1) veteran 
status, 2) existence of a disability, 3) a connection between 
the veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007).  See, too, Dunlap v. Nicholson, No. 03-320 (U.S. 
Vet. App. Mar. 22, 2007).



To the extent possible, the VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to 
the claimant.  Id.; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006); and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

Here, RO letters sent in May and November 2004 provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claims for service connection, 
as well as what information and evidence he needed to submit, 
what information and evidence would be obtained by VA, and 
the need for him to advise VA of or to submit any further 
evidence that was relevant to his claims.  As is apparent, 
those letters did not, however, address how downstream 
disability ratings and effective dates are assigned and the 
type evidence impacting those downstream determinations.  
Content-compliant errors like that are presumed prejudicial.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
The Board finds, however, that the content deficiency did not 
frustrate the purpose of the VCAA notice or impact the 
essential fairness of this adjudication.

One of the reasons for concluding this is because a January 
2007 RO letter, as required by Dingess (and now Dunlap), 
informed the veteran how downstream disability ratings and 
effective dates are assigned and the type evidence impacting 
those downstream determinations.  Thus, although the earlier 
letters did not contain this necessary information, the 
additional letter since issued fully apprised him of these 
additional elements of his claims prior to the RO certifying 
his appeal to the Board for appellate consideration, and he 
was given the opportunity either to respond or request 
additional assistance in obtaining supporting evidence.  
The April 2007 statement from his representative, since 
submitted, does not allege that any additional notification 
or assistance in required.

And although the RO did not readjudicate the claims following 
that January 2007 letter, there was no reason to because 
there was no response from the veteran indicating additional 
evidence needed to be considered, again, despite his 
opportunity to make this declaration.  See Medrano v. 
Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 2007) (There 
is nothing to review if no additional evidence is submitted).  
Thus, the Board finds that any prejudice that may have 
resulted from the content deficiency in the initial 2004 
letters was subsequently cured by the additional letter in 
January 2007, and that the veteran was never deprived of a 
meaningful opportunity to participate effectively in the 
adjudication of his claims.  Consider also that the 
downstream disability rating and effective date issues only 
arise if service connection is granted, but for reasons that 
will be explained, the Board is denying the veteran's claims 
for service connection, in turn meaning those downstream 
issues are moot.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, and a report from the private care 
provider he identified.

The Board notes, as well, that the veteran was not afforded 
VA examinations as part of the development of his claims.  
Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with his active 
military service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

That said, a claimant must show more than a current 
disability to trigger the duty to assist.  Rather, there also 
must be at least some probative suggestion of a causal 
connection between the disability and his military service.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  And the 
evidence of this link (or nexus) must be competent, meaning 
by someone with the necessary medical training and/or 
expertise to make this type of determination.  Id.  
Admittedly, the threshold for the duty to arrange an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

This low threshold notwithstanding, it was not triggered in 
this case.  As will be discussed, there is no evidence of a 
currently diagnosed hearing loss, and neither is there 
evidence of a hearing loss in the veteran's service medical 
records.  They do reflect treatment for fungal infections of 
his feet and, in later years, a rash-like skin disorder, 
including on his hands and legs.  But even so, there is no 
suggestion or other indication his current skin cancer is 
associated with his active military service, despite his 
assertions to the contrary.  There is sufficient medical 
evidence already on file to decide the appeal.  Thus, 
examinations were not required for VA to fulfill its duty to 
assist the veteran with the development of his claims.  
See 38 C.F.R. § 3.159(c).

In summary, the VCAA's provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Certain chronic conditions, per se, including cancer and 
organic diseases of the central nervous system such as 
sensorineural hearing loss, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  



Hearing Loss

The veteran was in the U.S. Marines Corps, and he served in 
the Pacific Theater of Operations during World War II.  But 
the claims file contains no evidence of a currently diagnosed 
hearing loss, keeping in mind that his military service ended 
many decades ago (indeed, near the end of World War II), even 
were the Board to presume for the sake of argument that his 
service somehow involved an inordinate amount of noise 
exposure in whatever capacity.

In trying to help him develop his claim, the RO informed the 
veteran that he could submit evidence of current hearing loss 
or ask the RO to get it, but he did neither.  In his May 2005 
statement, he asserted that he was exposed to the noise of 
Naval 
5-inch guns aboard the ship he either served or was 
transported on.  He added that, although he was a clerk, his 
duties included spotting incoming and enemy aircraft for 
anti-aircraft artillery.  He further asserted that, while on 
Tawara, his station was bombed nightly and that he failed a 
hearing test in 1946 (within one year of being discharged 
from the military).

The service medical records are unremarkable for any entries 
related to complaints, findings, or treatment for hearing 
loss.  The November 1945 Report Of Examination For Discharge 
reflects that the veteran's hearing was 15/15 (so normal) in 
each ear for both the spoken and whispered voice.  He was 
deemed physically fit for discharge from active service.  
Further, the several VA examination reports, beginning in 
1949, related to his service-connected disabilities reflect 
no complaints by him or objective clinical findings of 
hearing loss.  This is also true for a number of lay 
statements the veteran submitted in connection with his claim 
for service connection for an ulcer.  None of his friends or 
acquaintances mentioned any complaints by him of any 
difficulty hearing following his discharge from 
active military service.

So, again, even affording the veteran the benefit of the 
doubt as to his probable exposure to excessive noise (and 
therefore potential acoustic trauma) during his World War II 
service, his hearing tested normal when he was discharged 
from service, and there still is no evidence - apart from 
his unsubstantiated allegations, that he currently has 
hearing loss, including, in particular, to the level required 
by VA standards (see 38 C.F.R. § 3.385) to be considered an 
actual disability.  And perhaps the most fundamental 
requirement for establishing entitlement to service 
connection is proof of the condition claimed.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) (Service connection 
presupposes a current diagnosis of the claimed disability).  
And this fundamental requirement is irrespective of then 
showing the current hearing loss relates back to service.  
Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 Vet. App. at 
419.

Since, for the reasons and bases discussed, the veteran has 
not met these threshold requirements, the preponderance of 
the evidence is against his hearing loss claim, in turn 
meaning there is no reasonable doubt to resolve in his favor.  
38 C.F.R. § 3.102

Skin Cancer

Unlike his claimed hearing loss, private and VA outpatient 
treatment records confirm the veteran was diagnosed with skin 
cancer.  A July 1998 Operation Report of Symmes Hospital 
reflects a post-operative diagnosis of basal cell carcinoma 
of the left lower eyelid; the lesion was excised.  VA records 
from 2003 reflect recurrent basal cell carcinoma of each ear, 
as well as an excised squamous cell carcinoma of the left 
leg.

The veteran's service medical records show he was treated for 
recurrent fungus infection of his feet, including on an in-
patient basis.  The November 1945 Report Of Examination For 
Discharge, however, indicates his skin was assessed as 
normal.  In the 1950s he started experiencing recurrent 
eruptions on his feet and hands.  The condition manifested 
with blisters that broke open and emitted a continual 
discharge.  A January 1955 rating decision granted service 
connection for dermatophytosis, to compensate him for this 
disability as it related to his skin.  During the years 
since, this skin condition has been rated as high as 20 
percent but, by the 1960s, as reflected in the December 1968 
VA examination report, it was deemed in remission, and his 
zero percent (noncompensable) rating was continued.  


That report did indicate the veteran had mentioned 
experiencing eruptions on his legs.  But none of the 
treatment records reflect any indication that his skin 
disorder was either malignant or could evolve into a 
malignancy.

There is no indication of skin cancer during service or 
within one year of the veteran's discharge in November 1945, 
or even in the years immediately thereafter.  His initial 
skin cancer was not diagnosed until decades after his active 
service.  Thus, there are no grounds for service connection 
on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).  And 
as far as a direct incurrence basis is concerned, none of the 
medical records, private or VA, contain any comment, opinion, 
or indication that the veteran's skin cancer is causally 
related to his active military service, including to any of 
the more benign skin problems he had and received treatment 
for during service.  Thus, the preponderance of the evidence 
is also against his claim on a direct incurrence basis, 
meaning in either respect there is no reasonable doubt to 
resolve in his favor, and that his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the 
evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence supports the claim or is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If, as 
here, the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.




ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for skin cancer is denied.




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


